Citation Nr: 9911624	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  96-37 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include major depression, a passive aggressive 
personality disorder and an adjustment disorder.

2.  Entitlement to service connection for a hysterectomy.

3.  Entitlement to service connection for hypothyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active service from August 1971 to October 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which denied the veteran's claims for service 
connection for a psychiatric disorder, a hysterectomy and 
hypothyroidism.


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus or 
relationship between the veteran's current psychiatric 
disorder and her period of active duty service.

2.  There is no competent medical evidence of a nexus or 
relationship between the veteran's hysterectomy and her 
period of active duty service.

3.  There is no competent medical evidence of a nexus or 
relationship between the veteran's hypothyroidism and her 
period of active duty service.


CONCLUSIONS OF LAW

1.  The claim for service connection for a psychiatric 
disorder, to include major depression, a passive aggressive 
personality disorder and an adjustment disorder, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for a hysterectomy is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for service connection for hypothyroidism is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (1998).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b) (1998).  

The threshold question that must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that each of her claims is well 
grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

The veteran must satisfy three elements for each claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).

Alternatively, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") has indicated 
that a claim may be well grounded based on application of the 
rule for chronicity and continuity of symptomatology, set 
forth in 38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period, 
and the veteran still has such condition.  That evidence must 
be medical, unless it relates to a condition that the Court 
has indicated may be attested to by lay observation.  If the 
chronicity provision does not apply, a claim may still be 
well grounded "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Id.

I.  Psychiatric Disorder

The veteran claims that she currently suffers from a 
psychiatric disorder which began during her period of active 
duty service.  The evidence shows that the veteran has 
submitted competent medical evidence that she currently 
suffers from a psychiatric disorder, identified as major 
depression.  However, no competent medical evidence shows 
that she suffered from a chronic psychiatric disability in 
service, nor is there competent medical evidence 
demonstrating a relationship between her current psychiatric 
disorder and her period of service.  As the veteran has 
failed to prove these essential elements, the Board can only 
conclude that her claim for service connection for a 
psychiatric disorder is not well grounded. 

Service medical records disclose that the veteran was seen 
for psychiatric evaluation in August 1973 after she was 
observed to be extremely intoxicated in the barracks.  The 
diagnoses were valium dependence, and other drug abuse 
(prescription medications); alcohol abuse; and underlying 
personality problems suspected but not diagnosed at this 
time.  When seen in September 1974, the veteran reported that 
she was nervous, tired all the time, and had a decrease in 
appetite for approximately two and a half weeks.  No 
psychiatric diagnosis was rendered.  The separation 
examination report of September 1974 also noted that no overt 
psychiatric disorder was present.

Based on these records, the Board finds that no chronic 
psychiatric disability was present in service.  While the 
service medical record of August 1973 indicates that the 
veteran may have a personality disorder, the Board notes that 
a personality disorder is not considered a disability for 
which compensation can be granted.  See 38 C.F.R. § 3.303(c) 
(1998).  With regard to the veteran's in-service treatment 
for substance abuse, the Board notes that substance abuse 
also is not a disorder for which compensation benefits may be 
paid, and the veteran does not contend she should be service 
connected for substance abuse.  See 38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.301 (1998).  See also See VAOPGCPREC 2-
97 (January 16, 1997);  See Barela v. West, 11 Vet. App. 280 
(1998)).

Furthermore, none of the records of post-service treatment 
includes medical evidence or an opinion relating the 
veteran's current psychiatric disorder to her period of 
service.  The record shows no documented psychiatric 
complaints until 1995, approximately eleven years after the 
veteran's discharge from service.  VA outpatient treatment 
reports dated from January 1995 to May 1996 include the 
veteran's statement that she felt as though her "nerves were 
shot" for the past several months as a result of having been 
harassed at work.  A report of September 1995 notes that the 
veteran had recently been fired from her job and felt 
depressed.  The diagnoses were adjustment disorder with mixed 
anxiety and depressed emotions, as well as major depression.  
However, no medical opinion is contained in these reports 
linking either diagnosis to her period of active duty 
service.

The veteran was afforded two VA psychiatric evaluations.  A 
VA examination report of April 1996 includes an Axis I 
diagnosis of major depression, recurrent, improving.  A March 
1998 VA examination report also contains an Axis I diagnosis 
was major depression, recurrent.  The Board observes that 
neither report includes a medical opinion which relates the 
veteran's major depression to her period of service.  Indeed, 
the March 1998 examination report does include the veteran's 
statement that she currently suffers from a psychiatric 
disability, identified by the veteran as post-traumatic 
stress disorder, as a result of having been harassed and 
sexually assaulted in service.  However, evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional comment by that examiner, does not 
constitute a competent medical opinion of the required nexus.  
See LeShore v. Brown, 8 Vet. App. 407, 409 (1995).  Thus, 
this report is not sufficient to well ground the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder.  In any event, the Board notes that the RO has 
previously denied service connection for PTSD in December 
1998, and that this issue is not currently before the Board 
for review.

The only evidence of a relationship between the veteran's 
psychiatric disorder and her period of service is the 
veteran's own lay statements, including testimony present 
before a hearing officer at the RO in December 1996.  
However, the Court has clearly stated that where, as in this 
case, the determinative issue is one of medical causation or 
a diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  Since 
the record does not reflect that the veteran possesses the 
medical training and expertise necessary to render an opinion 
as to either the cause or diagnosis of a psychiatric 
disorder, her lay statements alone cannot serve as a 
sufficient predicate upon which to find her claim for service 
connection well grounded.  See Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993)).

A well-grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of competent medical 
evidence to support the claim for service connection for a 
psychiatric disorder, the Board can only conclude that the 
veteran has not presented evidence sufficient to justify a 
belief by a fair and impartial individual that her claim is 
well grounded.  Hence, the claim is denied.
II.  Hysterectomy

The veteran claims that she developed a chronic gynecological 
condition in service which resulted in a hysterectomy in 
1991.  The record reflects that the veteran did experience 
gynecological problems while in service, and that she 
underwent a hysterectomy in March 1991.  However, no 
competent medical evidence of a nexus between these in-
service problems and the post-service hysterectomy has been 
presented.  Under these circumstances, the Board finds that 
the veteran's claim for service connection for a hysterectomy 
is not well grounded.

Service medical records show that the veteran was initially 
seen in December 1973 for uterine bleeding without pain.  
Bleeding persisted for approximately eight weeks until she 
was hospitalized at Monrovia Community Hospital while on 
leave in February 1974 for dysfunctional uterine bleeding.  
Examination revealed a scanty amount of menstrual flow which 
was brighter than expected.  The introitus, cervix, vaginal 
vault adnexa and pelvic support all appeared normal.  The 
veteran underwent a dilation and curettage (D&C) procedure 
which removed a very small amount of material.  The final 
diagnosis was secretory endometrium with acute inflammation 
of cervical endometritis.  The veteran's separation 
examination report dated in September 1974 noted the 
veteran's history of treatment for dysfunctional uterine 
bleeding, but reported full recovery with no complications 
and no sequelae.  Pelvic examination was normal.

Post-service evidence shows that the veteran was treated at 
Auburn Faith Community Hospital from September 1979 to May 
1980 after she became pregnant.  The veteran gave birth in 
November 1979 via cesarean section with no complication 
reported.  A tubal ligation and appendectomy were also 
performed.  These reports made no mention of the veteran's 
prior secretory endometrium with acute inflammation of 
cervical endometritis.

VA outpatient treatment reports revealed that the veteran was 
seen in September 1988 for complaints of fatigue, 
intermittent cramping and spotting.  Examination of the 
pelvis showed homogenous cervical discharge.  The cervix was 
smooth with no ectropion and no lesions.  There was cervical 
motion tenderness.  The uterus was smooth and symmetrical 
with no masses.  The assessment included 
dysmenorrhea/menometrorrhagia, cervicitis and rule out 
gonorrhea/Chlamydia.  The veteran was subsequently 
hospitalized by the VA in February 1989 for progressively 
worsening uterine pain and dysmenorrhea of a twelve month 
duration.  It was noted that periods had been extended 
approximately fourteen days with spotting.  The diagnoses 
were dysmenorrhea, status post laparoscopy.

In March 1991, the veteran was admitted at Hutchinson 
Hospital for chronic pelvic pain with possible recurrent 
adhesions or endometriosis.  She underwent a total abdominal 
hysterectomy with right salpingo-oophorectomy and lysis of 
adhesions.  Reports from follow-up evaluations show that the 
veteran developed an ovarian cyst or hematoma following her 
hysterectomy.  It was recommended that a repeat laparotomy be 
performed to take out her ovary.  As a result, the veteran 
was readmitted in June 1991 with a diagnosis of possible 
recurrent endometriosis or paratubular cyst, for which she 
underwent a left salpingo-oophorectomy with lysis of 
adhesion.  A pelvic sonogram performed in July 1991 at St. 
Joseph Medical Center revealed surgical absence of the uterus 
and ovaries.  No pelvic masses were identified and there was 
no free fluid.

The veteran was hospitalized by the VA in May 1994, at which 
time the diagnoses included stress urinary incontinence, 
painful scar, and ilioinguinal hernia entrapment of the right 
inguinal region.  As such, the following procedures were 
performed: (i) retropubic urethropexy (Marshall-Marchetti-
Krantz procedure), (ii) revision of painful scar, and (iii) 
interruption of right ilioinguinal nerve at the inguinal 
canal level.

In connection with this appeal, the RO requested that a VA 
physician review the veteran's claims file and provide an 
opinion as to whether the veteran's gynecological problems in 
service resulted in her post-service hysterectomy.  In a 
March 1997 opinion, Gary B. Wood, M.D., concluded that the 
surgical pathology report of February 1974 could not support 
the diagnosis of endometriosis, nor could this be considered 
a significant cause of the conditions found in 1991 which 
were treated by hysterectomy.  Dr. Wood also commented that 
the major causes of recurring menstrual disturbances and 
pelvic pain were related to hormone balance and cyclic 
control.  He opined that these problems were not 
manifestations of a disease, but rather were caused by a 
failure of the endocrine organ to "coordinate function."

The Board finds that the foregoing clinical evidence does not 
demonstrate that the veteran's gynecological problems in 
service resulted in her post-service hysterectomy in 1991.  
The veteran experienced dysfunctional uterine bleeding while 
in service.  However, this condition appears to have 
resolved, as the separation examination report noted that the 
veteran had full recovery with no complications and no 
sequelae.  Pelvic examination at separation was also normal.  
In addition, none of the post-service medical reports 
includes a medical opinion indicating that the veteran's 
hysterectomy in 1991, approximately fifteen years after her 
discharge from service, was performed as a result of her in-
service gynecological problems.  In fact, the VA physician 
who reviewed the claims file concluded that no such 
relationship existed.

The Board also considered the veteran's testimony from her 
December 1996 hearing in which she maintained that her 
gynecological problems in service resulted in her having to 
undergo a hysterectomy fifteen years later.  The record, 
however, does not reflect that the veteran possesses the 
medical training and expertise necessary to render an opinion 
as to either the cause or diagnosis of a gynecological 
condition which would require a hysterectomy.  Thus, her lay 
statements are an insufficient predicate upon which to find 
her claim for service connection for a hysterectomy to be 
well grounded.  See Heuer, 7 Vet. App. at 384 (citing 
Grottveit, 5 Vet. App. at 93).

In conclusion, there is no medical evidence or opinion of 
record which effectively links the veteran's hysterectomy 
performed in 1991 to her period of service.  Therefore, the 
Board can only conclude that the veteran's claim for service 
connection for a hysterectomy is not well grounded and must 
be denied on that basis.

III.  Hypothyroidism

The veteran is seeking service connection for hypothyroidism 
based on the fact that she was seen for an enlarged thyroid 
while in service and that she currently suffers from 
hypothyroidism.  Medical evidence demonstrates that the 
veteran currently suffers from hypothyroidism.  However, the 
evidence does not reflect that that she suffered a chronic 
thyroid condition in service, nor is there medical evidence 
which relates her current hypothyroidism to service.  
Accordingly, the Board finds that the veteran's claim is not 
plausible or capable of substantiation and must be denied.

Service medical records do not show that the veteran suffered 
from a chronic thyroid condition while in service.  A thyroid 
scan performed in June 1973 for suspected hyperthyroidism was 
essentially negative, with the gland noted to be at the upper 
limits of normal in size.  When seen at Monrovia Community 
Hospital in February 1974, the veteran exhibited symptoms of 
hyperthyroidism.  A thyroid scan was essentially negative, 
however, showing the gland to be at the upper limits of 
normal.  A repeat thyroid scan performed in March 1974 was 
also normal.  The separation examination report mentioned the 
suspected growth on the right side of the thyroid, with 
recent evaluation in 1974 showing the thyroid to be within 
normal limits.  No diagnosis of a thyroid condition was ever 
rendered.

The post-service medical evidence also fails to show that the 
veteran's current hypothyroidism is related to her period of 
service.  The veteran was first seen for post-service thyroid 
problems in 1980, four years after her discharge from 
service.  Treatment reports from Auburn Faith Community 
Hospital at that time reflect that the veteran was seen for 
possible hyperthyroidism.  Nevertheless, a thyroid scan was 
normal and no diagnosis was rendered.  The veteran was next 
seen for a possible thyroid problem in July 1988, at which 
time a VA outpatient treatment report noted that the veteran 
had an enlarged thyroid gland.  A subsequent VA outpatient 
treatment report of September 1988 also noted that the 
veteran had a diffusely enlarged thyroid.  The assessment 
included rule out hyperthyroidism /hypothyroidism.  

The veteran was first diagnosed with hypothyroidism when 
examined by the VA in April 1996.  The diagnosis of 
hypothyroidism is also contained in VA outpatient treatment 
reports dated in May 1996 and February 1988, a VA 
hospitalization report dated in February 1997, and in a 
recent VA examination report of April 1997.  The Board 
emphasizes, however, that none of these reports includes a 
medical opinion relating this condition to the veteran's 
period of service.  Thus, none of the post-service medical 
evidence is sufficient to well ground the veteran's claim of 
entitlement to service connection for hypothyroidism.

Indeed, the only evidence of a relationship between the 
veteran's hypothyroidism and her period of service is the 
veteran's own statements.  However, as the veteran is not 
shown to possess the medical training and expertise necessary 
to render an opinion as to either the cause or diagnosis of 
hypothyroidism, her lay statements are an insufficient 
predicate upon which to find her claim for service connection 
for hypothyroidism to be well grounded.  See Heuer, 7 Vet. 
App. at 384 (citing Grottveit, 5 Vet. App. at 93).  

In short, there is no medical evidence or opinion of record 
which effectively links the veteran's current hypothyroidism 
to her period of service.  As such, the Board can only 
conclude that the veteran's claim for service connection for 
hypothyroidism must be denied as not well grounded. 






VI.  Conclusion

Since each of the veteran's claims is not well grounded, the 
VA has no further duty to assist the veteran in developing 
the record to support these claims for service connection.  
See Epps, 126 F.3d at 1469 ("[T]here is nothing in the text 
of § 5107 to suggest that [VA] has a duty to assist a 
claimant until the claimant meets his or her burden of 
establishing a 'well grounded' claim.").  

The Board recognizes that these issues are being disposed of 
in a manner that differs from that employed by the RO.  The 
RO denied the veteran's claims on the merits, while the Board 
has concluded that the claims are not well grounded.  
However, the Court has held that when an RO does not 
specifically address the question of whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the appellant solely from 
the omission of the well-grounded analysis.  See Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).

Finally, the Board is unaware of any information in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist which, if obtained, would well 
ground any of the veteran's claims.  See generally, McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 
8 Vet. App. 69, 77-78 (1995).  The Board also views the above 
discussion as sufficient to inform the veteran of the 
elements necessary to present a well-grounded claim for the 
benefits sought, and the reasons why the current claims have 
been denied.  Id. 








ORDER

In the absence of evidence of a well-grounded claim, service 
connection for a psychiatric disorder, to include major 
depression, a passive aggressive personality disorder and an 
adjustment disorder, is denied.

In the absence of evidence of a well-grounded claim, service 
connection for a hysterectomy is denied. 

In the absence of evidence of a well-grounded claim, service 
connection for hypothyroidism is denied. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

